internal_revenue_service number release date index number - ------------------------------- ------------- -------------------------------------------- --------------------- ----------------------------- department of the treasury washington dc person to contact ------------------------------- -------- ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi plr-147732-06 date date -------------------------------- ------------------------------------- -------------------------------------------- legend x --------------------------------------------------- trust --------------------------------------------------- trust date date date state state dear ----------------- correspondence submitted on behalf of x by its authorized representative requesting relief pursuant to sec_1362 of the internal_revenue_code this responds to a letter dated date and subsequent --------------------------- ------------------------- ------------------------- ------------ --------- plr-147732-06 on date and elected to be treated as an s_corporation effective date on date shares of x were transferred to trust an ineligible s_corporation shareholder the information submitted states that x was incorporated under the laws of state on date shares of x were transferred to trust an ineligible s_corporation shareholder trust and trust were each intended to be a qualified_subchapter_s_trust qsst however none of the income beneficiaries filed a timely qsst election furthermore trust was not a valid qsst because it provided a possibility for a distribution of corpus to someone other than the income_beneficiary trust 2’s article sec_3 provided as follows if at any time while my wife is the income_beneficiary of the trust estate any of my descendants should for any reason be in need of funds for his or her proper care maintenance support or education the trustees may in their absolute discretion pay to or apply for the benefit of any of my descendants such amounts from the principal of the trust estate up to the whole thereof as the trustees may from time to time deem reasonably necessary or advisable for such purposes therefore x’s s election terminated on date and would have terminated on date if the election had not terminated on date each income_beneficiary reported their allocable share of x’s income consistent with the treatment of each trust as a qsst x represents that the circumstances resulting in the termination of x's s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning furthermore x and its shareholders were unaware that trust did not meet the requirements of a qstt under sec_1361 and no distributions were made to anyone other than the income_beneficiary x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary the trust trustee represents that a petition will be filed with the state court to modify trust to substitute article sec_3 with any corpus distributed during the life of the current income_beneficiary may only be distributed to such beneficiary corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that except as provided in sec_1362 a small_business sec_1361 provides that the term small_business_corporation means plr-147732-06 a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 -- a such trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1_1361-1 of the income_tax regulations provides that the current sec_1361 provides that a beneficiary of a qsst or his legal sec_1362 provides that an election under sec_1362 will be sec_1361 provides that a qsst is a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition sec_1361 requires that the trust distribute all of its income within the meaning of sec_643 currently to one individual who is a citizen or resident_of_the_united_states corporation -- a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such sec_1362 provides that if -- an election under sec_1362 by any plr-147732-06 ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken -- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclude that x's s_corporation_election terminated on date under sec_1362 because shares of x were transferred to an ineligible shareholder and that this termination of x's s election was inadvertent within the meaning of sec_1362 based solely on the representations made and the information submitted we we conclude that x’s s election would have terminated on date under sec_1362 because shares of x were transferred to an ineligible shareholder and that this termination would have been inadvertent within the meaning of sec_1362 we further conclude that the proposed terms that will govern trust if the petition to modify is accepted will meet the definition of a qsst under sec_1361 as of the effective date of the court’s order approving the petition to modify provided that trust is modified in a timely manner in accordance with the provisions discussed above the current income_beneficiary of trust elects qsst status for trust effective on the date of modification and current income_beneficiary of trust elects qsst for trust effective date then x will be treated as continuing to be an s_corporation from date and thereafter provided x's s_corporation_election was valid and was not otherwise terminated under sec_1362 all of x's shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated items of income including tax-exempt_income loss deduction or credit and non-separately stated computed items of income or loss of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 as a qsst described in sec_1361 assuming it otherwise qualifies as a qsst provided that the income_beneficiary files a qsst election effective date with the appropriate service_center within days following the date of this letter trust will be treated as a qsst described in sec_1361 assuming it otherwise qualifies as a qsst provided that the income_beneficiary files a qsst election effective on the date the petition to modify the trust is approved by the court additionally during the termination period and thereafter trust will be treated plr-147732-06 if trust trust x or x's shareholders fail to treat x as described above this ruling shall be null and void a copy of this letter should be attached to the qsst elections except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely being sent to x's authorized representative enclosures copy of this letter copy for sec_6110 purposes bradford r poston senior counsel branch associate chief_counsel passthroughs and special industries
